USCA11 Case: 20-10620    Date Filed: 11/28/2022   Page: 1 of 11




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-10620
                 Non-Argument Calendar
                 ____________________

SHOMAN KASBEKAR,
SUSHAMA S. KASBEKAR,
SHEKHAR M. KASBEKAR,
                                          Plaintiffs-Appellants,
versus
IVY STATION COMMUNITY ASSOCIATION, INC.,
WEISSMAN, P.C.,
JASON LOMONACO,


                                        Defendants-Appellees.


                 ____________________
USCA11 Case: 20-10620        Date Filed: 11/28/2022     Page: 2 of 11




2                      Opinion of the Court                 20-10620

           Appeal from the United States District Court
              for the Northern District of Georgia
               D.C. Docket No. 1:18-cv-05928-JPB
                    ____________________

Before JILL PRYOR, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
        Shoman, Sushama, and Shekhar Kasbekar appeal from the
dismissal of their lawsuit challenging a state court judgment from
2007. On appeal, they argue that the district court erred by not
preliminarily determining if the underlying state court judgment
was void ab initio for lack of jurisdiction and violating due process,
and for ultimately applying the Rooker-Feldman doctrine. They
also argue the district court erred when it held that Shoman, as a
third-party beneficiary of a contract that was made impossible by
the state court judgment, did not have standing to assert tortious
interference with contractual relations. Finally, they argue that the
district court erred by denying their motion for leave to amend.
        According to their complaint, in 2000, Shekhar and Sushama
entered into an agreement to transfer the real property (their
home) they owned together to Shoman when he reached the age
of 21 or its proceeds should it be sold before then. Four years later,
Defendant Ivy Station Community Association (“ISCA”) through
its attorneys, Defendants Weissman, P.C., and Jason Lomonaco,
filed a claim of lien upon the property “in accordance with” the
Covenants. Shekhar filed a complaint in Gwinnett County
USCA11 Case: 20-10620       Date Filed: 11/28/2022     Page: 3 of 11




20-10620               Opinion of the Court                        3

Superior Court, contesting the lien and seeking relief for violations
of the Covenants by ISCA. Shortly thereafter, Defendants filed an
Answer and Counterclaim. Several months later, Defendants filed
an Amended Counterclaim and a motion to add Sushama as a de-
fendant to the Amended Counterclaim, which the court granted.
However, the Amended Counterclaim did not list Sushama as a
defendant despite the court’s order stating that it could add her. In
June 2005, the court dismissed the complaint with prejudice on
procedural grounds, and August 2005, the court issued a default
judgment against Shekhar that did not mention Sushama.
       A year later, ISCA filed an Additional Counterclaim and an
affidavit of service that it claimed showed that Sushama had been
served with the counterclaim. Shekhar was not added to the Addi-
tional Counterclaim. In their complaint filed on December 31,
2018, Appellants now allege that Defendant Lomonaco falsely
claimed that ISCA was able to serve Sushama with the Amended
Counterclaim and falsely added her as a third-party defendant. In
June 2007, the state court granted ISCA’s motion for summary
judgment against Sushama and ordered a money judgment jointly
and severally against both Shekhar and Sushama although Shekhar
was not named in the Additional Counterclaim and Sushama was
not named in the Amended Counterclaim. As a result of the judg-
ment, the home property was sold to satisfy the state court judg-
ment.
      Appellants’ instant complaint seeks to void the 2007 Gwin-
nett County Superior Court judgment. They also bring various
USCA11 Case: 20-10620        Date Filed: 11/28/2022      Page: 4 of 11




4                       Opinion of the Court                 20-10620

state law claims arising from the Gwinnett County judgment. The
district court granted the Defendants’ motion to dismiss, finding
Sushama and Shekhar’s claims barred by the Rooker-Feldman doc-
trine and that Shoman lacked standing; it denied Appellants’ mo-
tion for leave to amend their complaint as futile.
                                  I.
        The Rooker-Feldman doctrine occupies “narrow ground”
and is “confined to cases of the kind from which the doctrine ac-
quired its name,” i.e., Rooker and Feldman. Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); Rooker v. Fid.
Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460
U.S. 462 (1983). In those two cases, the Court held that state court
litigants do not have a right of appeal in the lower federal courts
and that they cannot appeal to federal district courts, “complaining
of injuries caused by state-court judgments rendered before the dis-
trict court proceedings commenced and inviting district court re-
view and rejection of those judgments.” Exxon Mobil, 544 U.S. at
284. The rule derives from the jurisdictional boundaries that Con-
gress set for the federal courts. First, federal district courts gener-
ally cannot hear appeals. Id. at 291–92 (citing 28 U.S.C. § 1331). And
second, neither district courts nor the circuits can touch state court
judgments; only the Supreme Court can “reverse or modify” them.
Id. at 283 (citing 28 U.S.C. § 1257(a)). Permitting federal district
courts to alter or directly review the judgments of state courts
would violate both of those jurisdictional grants. See Verizon Md.
Inc. v. Pub. Serv. Comm’n, 535 U.S. 635, 644 n.3 (2002).
USCA11 Case: 20-10620        Date Filed: 11/28/2022      Page: 5 of 11




20-10620                Opinion of the Court                         5

        As the Court in Exxon-Mobil explained, federal courts do
not lose jurisdiction “simply because a party attempts to litigate in
federal court a matter previously litigated in state court. 544 U.S.
at 293. Rather, “[o]nly when a losing state court litigant calls on a
district court to modify or ‘overturn an injurious state-court judg-
ment’ should a claim be dismissed under Rooker-Feldman.” Behr
v. Campbell, 8 F.4th 1206, 1210 (11th Cir. 2021) (quoting Exxon-
Mobil, 544 U.S. at 292). Because of its origin, the doctrine is juris-
dictional, not simply a form of preclusion. Id. “[A] claim that at
its heart challenges the state court decision itself—and not the stat-
ute or law which underlies that decision—falls within the doctrine
because it complains of injuries caused by state-court judgments
and invites review and rejection of those judgments.” Id. at 1211
(quotations and citations omitted).
        In Behr, the court stated that the proper approach for district
courts was to evaluate each claim independently to determine if it
was merely an appeal of the state court judgment. Id. at 1213. The
plaintiffs there raised a due process claim based on the “use of fal-
sified and/or coerced information as a basis for the proceedings and
decisions” and “restriction of access to courts and denial of ade-
quate counsel.” Id. They raised those claims in order to obtain
money damages, not for the court to review and reject the state
court’s child custody judgment. Id. Because they sought damages,
not the reversal of the decision, the claim did not fall under the
Rooker-Feldman doctrine. Id. Similarly, the court held that the
plaintiffs’ claim for damages from discrimination on the part of the
USCA11 Case: 20-10620        Date Filed: 11/28/2022     Page: 6 of 11




6                      Opinion of the Court                 20-10620

defendants during the underlying court proceedings also fell out-
side of the doctrine “because it seeks relief for violations that hap-
pened during the state processes, not rejection of the state court
judgment.” Id.
       With this framework in mind, we examine the claims dis-
missed by the district court because of lack of subject matter juris-
diction under Rooker-Feldman. All of those claims sought the re-
versal of the state court’s various judgments or were premised on
the idea that the state court’s orders were erroneous. The first fif-
teen counts sought to void the state court judgment for due process
violations and lack of personal jurisdiction. The sixteenth seeks to
void the judgment because of alleged fraud. Counts 17-19 and 21-
22 allege state court claims for trespass to realty and personalty,
nuisance, tortious interference with contractual relations, and in-
tentional infliction of emotional distress that are essentially chal-
lenges to the state court judgment. Court 20 alleges that Appellee
Lomonaco breached his legal duty by allegedly fraudulently creat-
ing the party designations in the case style. Count 23 is derivative
of the preceding counts in that it seeks attorneys’ fees and exem-
plary damages. Thus all fell under the bar imposed by Rooker-
Feldman because all seek to void that judgment.
        However, Appellants claim that Rooker-Feldman should
not apply when underlying state court judgments are void for lack
of jurisdiction. This Court has not recognized an exception to the
Rooker-Feldman doctrine for underlying state judgments that are
void ab initio. May v. Morgan Cnty., Ga., 878 F.3d 1001, 1007 (11th
USCA11 Case: 20-10620        Date Filed: 11/28/2022      Page: 7 of 11




20-10620                Opinion of the Court                         7

Cir. 2017). And we need not decide that issue in this case, because
we conclude below that Appellants’ challenges to the state court’s
jurisdiction are without merit. As part of their jurisdictional argu-
ment, Appellants claim that no personal jurisdiction was ever es-
tablished over Sushama and the Additional Counterclaim did not
list Shekhar so he had no notice of the contents of the claim or op-
portunity to contest it. But contrary to their arguments, there was
jurisdiction over Sushama. Among the many documents appended
to the complaint in this matter was a December 7, 2004, order per-
mitting ISCA to add Sushama as a party and an affidavit of service,
showing that Sushama had been served on August 9, 2006, and an
order of the state court finding as a fact that personal jurisdiction
over Sushama had been obtained. Appellants’ allegations challeng-
ing the affidavit are mere labels and conclusions. Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“While a complaint
attacked by a Rule 12(b)(6) motion to dismiss does not need de-
tailed factual allegations, a plaintiff’s obligation to provide the
grounds of his entitlement to relief requires more than labels and
conclusions”). Further, the district court here found, as it was en-
titled to in a factual attack on subject matter jurisdiction, see Hakki
v. Secretary, Department of Veterans Affairs, 7 F.4th 1012, 1023
(11th Cir. 2021), that service was effected on Sushama. Although
they make conclusory arguments that the district court should not
have made that determination, Appellants make no arguments
showing that the district court’s finding of fact is clear erroneous.
USCA11 Case: 20-10620        Date Filed: 11/28/2022     Page: 8 of 11




8                      Opinion of the Court                 20-10620

       Additionally, the money judgment awarded to ISCA was
based upon the default judgment obtained on the Amended Coun-
terclaim against Shekhar and the summary judgment order grant-
ing the Additional Counterclaim against Sushama. As the district
court noted, those counterclaims were substantively identical.
Shekhar had notice to defend against the counterclaim—indeed,
Shekhar initiated the state court litigation, and lost on the counter-
claim—and he was liable based on that counterclaim. Thus the su-
perior court had jurisdiction and the order was not void. We also
note that Shekhar and Sushama each filed a notice of appeal chal-
lenging the state court judgment.
       In sum, the Rooker-Feldman doctrine applies because all of
Shekhar and Sushama’s claims are based on the premise of error in
the state superior court’s order. Because the Rooker-Feldman bars
the claims, the amendment of the complaint to show diverse citi-
zens would be futile and the district court did not err when it did
not permit the Appellants leave to amend their complaint.
                                 II.
        Appellants argue that the Rooker-Feldman doctrine cannot
operate to bar Shoman because he was not a party to the state court
litigation and thus is not a losing litigant in state court who can be
barred by the doctrine. The district court dismissed the claims
brought by Shoman Kasbekar for lack of standing. As reviewing
court, we may affirm on any basis supported by the record. United
States v. Hall, 714 F.3d 1270, 1271 (11th Cir. 2013).
USCA11 Case: 20-10620        Date Filed: 11/28/2022     Page: 9 of 11




20-10620               Opinion of the Court                         9

        Appellants’ claim with respect to Shoman is that Defendants
tortiously interfered with Shoman’s rights as beneficiary of an al-
leged agreement in 2000 between Shekhar and Sushama to transfer
ownership of the property to their son, Shoman, when he reaches
the age of twenty-one. The claim is that Defendants tortiously in-
terfered with Shoman’s right to have the property transferred to
him. For numerous reasons, we conclude that this claim is wholly
without merit. For example, the only non-conclusory tortious ac-
tions of the Defendants that Appellants have identified relate to the
alleged defects in the state court judgment, which we have rejected
above. That is, with no tortious action, there can be no tortious
interference. Also, there can be no tortious interference with con-
tractual relations when, as here, there are no allegations that De-
fendants knew of the alleged agreement to benefit Shoman—at
least in the absence of conduct unlawful in itself, like demolishing
someone else’s property. Medlin v. Morganstern, 601 S.E.2d 359,
362 (Ga. App. 2004) (“A party cannot intentionally and maliciously
induce a breach of a contract of which he or she is unaware.”); Pied-
mont Cotton Mills Inc. v. H.W. Ivey Constr. Co., Inc., 137 S.E.2d
528, 531 (Ga.App. 1964) (Interference with contractual relations is
an intentional tort, . . . it presupposes knowledge of the plaintiff’s
interests . . . However, T. W. Tift’s act of going upon the land of
General Warehouse 2, Inc. and demolishing the work that had
been accomplished on its bridge constitutes conduct unlawful in
itself”). Significantly, the alleged agreement is almost certainly
USCA11 Case: 20-10620            Date Filed: 11/28/2022        Page: 10 of 11




10                         Opinion of the Court                      20-10620

unenforceable in violation of the Statute of Frauds. 1 O.C.G.A. § 13-
5-30. Finally, it is not clear to us whether or not Shoman lacked
standing, as the district court found. But it is clear to us that a party
standing in the shoes of Shoman has no viable tortious interference
claim against a judgment creditor who files and prosecutes a lien
against real property of the judgment debtors, the record title of
which property is in the sole names of the judgment debtors. 2




1       There is no allegation in the Complaint that the alleged agreement was
in writing, as is required by the Statute of Frauds when, as here, the agreement
concerns real estate and cannot be performed within one year. And there is
not a reasonable inference that the agreement was in writing in light of the
following facts:
     •   There is an allegation only of “an agreement” between a husband and
         wife to transfer the property to their son, Shoman, when he reaches
         the age of 21; in other words, any lawyer preparing a complaint would
         be aware that the Statute of Frauds requires agreements concerning
         real estate to be in writing and accordingly would allege same—espe-
         cially when the agreement is between a husband and wife who ordi-
         narily deal with each other informally;
     •   Although the 1999 warrant deed when the property was conveyed to
         Sushama and Shekhar was attached to the Complaint, no such deed
         from Sushama and Shekhar was attached, or even referred to; and
     •   When referring to the alleged agreement in Appellants’ brief on appeal
         to us, the Appellants cited the warranty deed to Sushama and Shekhar,
         but did not refer to any deed from them to Shoman.
2        The shoes in which Shoman stands are as follows:
USCA11 Case: 20-10620            Date Filed: 11/28/2022        Page: 11 of 11




20-10620                   Opinion of the Court                              11

         For the foregoing reasons, the judgment of the district court
is
AFFIRMED.




     •   Shoman was the third-party beneficiary of an oral agreement between
         his parents in 2000 to convey the real property to him when he reaches
         the age of 21;
     •   At the time of the judgment lien in 2007, Shoman would not be 21 for
         years and thus had no ownership interest in the property, only his
         third-party contingent beneficiary interest;
     •   At the time of the judgment lien in 2007, the alleged agreement was
         not recorded in the title records, and was not otherwise known to the
         judgment creditor;
     •   There are no non-conclusory allegations of tortious actions on the part
         of the judgment creditor; and
     •   There are no allegations that the judgment creditor had any independ-
         ent legal duty to Shoman.